                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ROBERT PEACHER,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:18-cv-03044-JRS-MJD
                                                     )
PAUL TALBOT M.D.,                                    )
MICHELLE LAFLOWER,                                   )
J. ERNEST,                                           )
MICHAEL CONYERS,                                     )
                                                     )
                              Defendants.            )

                 Order Denying Motion for Judgment on the Pleadings and
                     Denying Motion to Transfer of Judicial Officers

                        I.        Motion for Judgment on the Pleadings

       On October 2, 2018, plaintiff Robert Peacher filed a complaint alleging that he suffers from

nerve neuropathy in his face that causes extreme pain and migraines if he does not keep his face

shaved. However, his nerve neuropathy is exacerbated if he attempts to shave using a disposable

or straight razor on his face or attempts to apply depilatory cream. He has had this condition for

many years and was treated with medications and permitted to use an electric trimmer on his face

to manage the nerve disease. He further explains that an outside specialist, a dermatologist at the

Indiana University Hospital, along with his former primary doctor, ordered him to use an electric

trimmer on his face each day. Mr. Peacher alleged that Dr. Talbot has refused to renew the medical

order permitting him to shave with his electric trimmers each day and refused to prescribe pain

medication in the alternative. Dr. Talbot changed Mr. Peacher’s medical order to have the barbers

at the barbershop shave him once per week, but the weekly shaving did not happen weekly, nor

did the weekly shaving alleviate his pain and suffering. Mr. Peacher sought help from Lieutenant
Jason Ernest, who had the authority to help him get his medically ordered barbershop shave, but

Lieutenant Ernest apparently refused to help.

        Mr. Ernest has now filed a motion for judgment on the pleadings arguing that Mr. Peacher’s

claim against him is barred by res judicata based on the Court’s resolution in 2014 of Mr. Peacher’s

lawsuit against Superintendents Alan Finnan and Keith Butts in Peacher v. Finnan et al., 1:11-cv-

00601-SEB-DKL (“Peacher I”). Dkt. 62. Mr. Peacher filed two responses in opposition. Dkts.

65, 70. Mr. Ernest filed a reply. Dkt. 77. Mr. Peacher filed a surreply. Dkt. 83.

        A.     Standard

        After the pleadings are closed but early enough not to delay trial, a defendant may move

for judgment on the pleadings for reason that a complaint fails to state a claim upon which relief

can be granted. Fed. R. Civ. P. 12(c). “[A] motion for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c) is subject to the same standard as a Rule 12(b)(6) motion to

dismiss.” Katz-Crank v. Haskett, 843 F.3d 641, 646 (7th Cir. 2016). “To survive a Rule 12(b)(6)

motion, the complaint must ‘state a claim for relief that is plausible on its face.’” Id. (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court must “accept the allegations in the

complaint as true unless they are ‘threadbare recitals of a cause of action’s elements, supported by

mere conclusory statements.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009)). A

reviewing court draws all reasonable inferences and facts in favor of the non-movant but need not

accept as true any legal assertions. Vesely v. Armslist LLC, 762 F.3d 661, 664-65 (7th Cir. 2014).

        B.     Peacher I Background

        On May 5, 2011, Mr. Peacher filed a complaint in this Court alleging that Superintendent

Alan Finnan was deliberately indifferent to his serious medical needs in violation of the Eighth

Amendment. Peacher I, dkt. 1. In his amended complaint, filed June 14, 2011, Mr. Peacher alleged




                                                  2
that former Superintendent Alan Finnan and Superintendent Keith Butts were deliberately

indifferent to his serious medical needs by failing to provide him an electric razor to treat his facial

pain. Id., dkt. 13-1. He also brought a retaliation claim against Mr. Finnan. Id. On September 30,

2014, the Court granted the defendants’ motion for summary judgment because Mr. Peacher failed

to identify a genuine issue of material fact as to his claims. Id., dkt. 150.

        C.      Discussion

        Mr. Ernest argues that Mr. Peacher’s claim against him is barred by res judicata because

 Mr. Peacher already litigated the issue of his inability to get an electric razor and cannot sue a new

 set of prison employees about the same claim.

        “A fundamental precept of common-law adjudication, embodied in the related doctrines of

 collateral estoppel and res judicata, is that a right, question or fact distinctly put in issue and

 directly determined by a court of competent jurisdiction…cannot be disputed in a subsequent suit

 between the same parties or their privies[.]” Montana v. United States, 440 U.S. 147, 153 (1979).

 The three requirements for res judicata under federal law are: “(1) an identity of the causes of

 actions; (2) an identity of the parties or their privies; and (3) a final judgment on the merits” in the

 first lawsuit. Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016) (internal quotation omitted). If any

 one of these three requirements are not met, then res judicata is inapplicable.

        To allow the application of res judicata, there must exist an “identity of the causes of

 action.” Bell, 827 F.3d at 706. “[T]he test for an identity of the causes of action is whether the

 claims arise out of the same set of operative facts or the same transaction.” Kilburn-Winnie v. Town

 of Fortville, 891 F.3d 330, 333 (7th Cir. 2018) (internal quotation omitted). Stated another way,

 “two claims are one for purposes of res judicata if they are based on the same, or nearly the same,

 factual allegations.” Barr v. Bd. of Trs., 796 F.3d 837, 840 (7th Cir. 2015) (citing Herrmann v.




                                                    3
Cencom Cable Assocs., 999 F.2d 223, 226 (7th Cir. 1993)). “Res judicata bars any claims that

were litigated or could have been litigated in a previous action.” Kilburn-Winnie, 891 F.3d at 333

(internal quotation omitted).

       In Peacher I, Mr. Peacher alleged that the two Superintendents failed to provide him an

electric shaver for his facial pain. In this action, Mr. Peacher has realleged that he is not being

provided with an electric shaver. That claim is directed to Dr. Talbot and Michelle LaFlower. His

claim against Mr. Ernest and Michael Conyers in this action is that Dr. Talbot issued an order for

Mr. Peacher to get regular shaves at the barbershop, but the defendants have failed to ensure that

he gets his regular shaves pursuant to Dr. Talbot’s medical order. Although not explicitly stated,

it is likely that Dr. Talbot’s change in medical order occurred after 2014. Thus, Mr. Peacher’s

claim in this action is not the same as his prior claim nor could his current claim have been litigated

in a previous action. Thus, the Court finds that the first requirement for res judicata has not been

met.

       Because the Court finds that there is no identity of the causes of action, the Court does not

need to analyze the other two requirements for res judicata. Mr. Ernest’s motion for judgment on

the pleading, dkt. [61], is denied.

                         II.     Motion to Transfer of Judicial Officers

       Mr. Ernest argues that this lawsuit should be transferred to Senior Judge Sarah Evans

Barker because this lawsuit is materially the same as Peacher I and pursuant to L.R. 40-1(d)(2)

and (e). S.D. Ind. L.R. 40-1(d)(2) states that a party “must file a notice of related action: (2) as

soon as it appears that the party’s case and another pending case: (A) arise out of the same

transaction or occurrence.” Peacher I is not a pending case. Moreover, the two cases do not arise

out of the same “transaction or occurrence.” Thus, it is unnecessary for the Court to exercise its




                                                  4
discretion under S.D. Ind. L.R. 40-1(e) to transfer the case. Mr. Ernest’s motion to transfer judicial

officer, dkt. [58], is denied.


        IT IS SO ORDERED.

       Date:    1/28/2019




Distribution:

ROBERT PEACHER
DOC # 881627
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

David C. Dickmeyer
INDIANA ATTORNEY GENERAL
David.Dickmeyer@atg.in.gov

Benjamin C. Ellis
INDIANA ATTORNEY GENERAL
Benjamin.Ellis@atg.in.gov

Jarod Zimmerman
KATZ KORIN CUNNINGHAM, P.C.
jzimmerman@kkclegal.com




                                                  5
